Opinion filed September 3, 2020




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-18-00247-CR
                                  __________

                     ROBERTO LUJAN JR., Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 441st District Court
                            Midland County, Texas
                        Trial Court Cause No. CR51096


                     MEMORANDUM OPINION
      The jury found Roberto Lujan Jr. guilty of assault family violence by
impeding breath or blood, a third-degree felony offense. See TEX. PENAL CODE ANN.
§ 22.01(b)(2)(B) (West Supp. 2019); TEX. FAM. CODE ANN. § 71.0021(b) (West
2019). During the punishment phase of trial, Appellant pleaded not true to two prior
felony convictions alleged for enhancement purposes. The jury subsequently found
that Appellant had previously been convicted of the following felony offenses:
(1) felon in possession of a firearm, a federal felony offense, and (2) possession of a
controlled substance in an amount of at least four grams but less than 200 grams, a
state felony. The jury assessed Appellant’s punishment at confinement for a period
of forty years in the Institutional Division of the Texas Department of Criminal
Justice.
      Appellant presents two issues on appeal.         In his first issue, Appellant
challenges the sufficiency of the evidence to support the jury’s finding of “true” to
the prior federal conviction. He alleges in his second issue that the trial court
violated his right to a speedy trial. We affirm.
                                 Background Facts
      The underlying facts of the guilt/innocence phase of trial are unnecessary for
the disposition of this appeal. Accordingly, we only summarily note them here.
Asucena Salcido and Appellant were dating, and Appellant sometimes stayed at
Salcido’s apartment in Midland. During the evening of October 6, 2017, Salcido
became upset when Appellant declined to answer his ringing phone while she
attempted to rest after work.
      Salcido began to place Appellant’s clothing in a garbage bag and told him that
she wanted him to leave. When Salcido turned around, Appellant told her that she
was going to die, pinned her down on the bed, began strangling her with both hands,
and then completely covered her face with the garbage bag so that she was unable
to breathe. Salcido testified that she believed she would die and that she fought
against Appellant until they fell off the bed. After Salcido screamed for help,
Appellant placed a pillow over her face and told her to calm down. Salcido struggled
free and was able to reach her phone. Although Appellant attempted to take the
phone from Salcido, she was able to successfully dial 9-1-1 for assistance.




                                          2
                                       Analysis
      In his first issue, Appellant challenges the sufficiency of the evidence to
support the jury’s finding that Appellant previously had been convicted on a federal
charge of being a felon in possession of a firearm. “[W]hen the State seeks to
enhance a defendant’s sentence for the primary offense by alleging that a defendant
has a prior conviction, and the defendant enters a plea of not true, the factfinder must
decide whether the State has sustained its burden by entering a finding that the
enhancement allegation is either true or not true.” Jordan v. State, 256 S.W.3d 286,
291 (Tex. Crim. App. 2008) (footnotes omitted). In making this determination, “the
factfinder engages in a deductive, discrete fact-finding process to determine whether
the State has proved that the enhancement allegation is true.” Id. at 292. A defendant
may challenge the sufficiency of the evidence supporting the jury’s finding of true.
Id. If the State’s evidence fails to show that an enhancement allegation is true, the
Double Jeopardy Clause does not bar the use of the enhancement conviction during
a retrial on punishment. Id. (citing Monge v. California, 524 U.S. 721, 734 (1998)).
      We review a challenge to the sufficiency of the evidence, regardless of
whether it is denominated as a legal or factual sufficiency challenge, under the
standard of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v.
State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286,
288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we
review all the evidence in the light most favorable to the verdict and determine
whether any rational trier of fact could have found the essential elements beyond a
reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010).
      To establish that the defendant has been convicted of a prior offense for
enhancement purposes, the State is required to prove beyond a reasonable doubt that
a prior conviction exists and that the defendant is linked to that conviction.
                                           3
Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007). There is no specific
manner in which the State must prove these two elements. Id. at 922. A certified
copy of a judgment and sentence are admissible even when the State has not yet
linked the defendant to the judgment and sentence through independent evidence.
Beck v. State, 719 S.W.2d 205, 210–11 (Tex. Crim. App. 1986). Without more,
however, the certified judgment and sentence are insufficient to prove the prior
conviction even if the name is the same as that of the defendant at trial. Id. at 210.
A defendant may be linked to a prior conviction through the testimony of a witness
who personally knows that the defendant was previously convicted and who can
identify the defendant. See, e.g., Beck, 719 S.W.2d at 209 (citing Ward v. State, 505
S.W.2d 832, 837 (Tex. Crim. App. 1974) (explaining that signed order of conviction
and testimony of county attorney who was present at the prior trial were sufficient
to prove the defendant’s prior conviction)); Littles v. State, 726 S.W.2d 26, 31–32
(Tex. Crim. App. 1984).
          The State offered into evidence a certified copy of the federal court’s
judgment of conviction signed on March 1, 2012, which was founded upon the
defendant’s December 6, 2011 plea of guilty to having committed the offense of
being a “Convicted Felon in Possession of a Firearm” in violation of 18 U.S.C.
§ 922(g)(1). The federal judgment does not bear the fingerprints, photograph,
signature, or date of birth of the named federal defendant, “Roberto Franco Lujan,
Jr.”   The trial court admitted the certified federal judgment over Appellant’s
objections that the judgment was not relevant and was hearsay, testimonial, and
needed to be proved by a court clerk to satisfy Appellant’s Confrontation Clause
rights.
          The State attempted to link the 2012 federal conviction to Appellant through
Salcido’s testimony. Over defense counsel’s objection, the trial court permitted the
State to recall Salcido to testify during the punishment phase. Salcido testified that
                                            4
she had known Appellant for fourteen years and had been staying with him at his
apartment in 2012, the year of the federal conviction. Salcido testified that Appellant
was on federal probation at the time of trial and that it arose from his 2012 federal
conviction for a felon being in possession of a firearm. She also testified that
Appellant went to federal prison for the conviction; Appellant had confirmed this
fact to her and had written to her from a federal facility in Three Rivers. Salcido
confirmed that the person she had identified in court as Roberto Lujan Jr. was the
same “Roberto Franco Lujan, Jr.” who had the 2012 federal conviction.
      Under cross-examination, Salcido stated that she was certain that Appellant
had been convicted in 2012 but admitted that she did not know when or on what day
he had been convicted because she did not “follow through,” “wasn’t there for him,”
and had not been present at any of Appellant’s proceedings to hear anyone announce
that Appellant had been convicted. She knew that Appellant had written to her from
a federal facility because the envelope bore a stamp of “Three Rivers,” but she
acknowledged that mail fraud does occur. Although Salcido visited Appellant while
he was detained in the Ector County Detention Center, she did not subsequently
travel to visit Appellant in a federal prison and admitted that she could not verify for
the jury that Appellant had been to a federal prison facility. She admitted that she is
unaware of the different types of jurisdictions. Under redirect examination, Salcido
explained that the envelope that contained the letter that Appellant sent to her was
marked “federal correctional institution” in black ink.
      Appellant asserts that the evidence was insufficient to support the jury’s “true”
finding as to the federal-conviction enhancement allegation. We disagree. The State
established through Salcido’s testimony that Appellant was the same person
previously convicted in federal court for the offense of being a felon in possession
of a firearm in 2012. Salcido had known Appellant for fourteen years and had dated
him periodically during that period, had been living with him when he was arrested
                                           5
for the federal charge, had visited him in the county detention facility before he
began serving his prison sentence on that charge, had been informed directly by
Appellant that he had been convicted for the offense of being a felon in possession
of a firearm, had received correspondence from Appellant marked “federal
correctional institution,” and otherwise demonstrated personal knowledge of
Appellant’s identity and his criminal history. See Davis v. State, 268 S.W.3d 683,
717 (Tex. App.—Fort Worth 2008, pet. ref’d) (citing Beck, 719 S.W.2d at
209). Viewing the evidence in the light most favorable to the verdict, we conclude
that a rational trier of fact could have found beyond a reasonable doubt that
Appellant was the person convicted on the 2012 federal charge of “Convicted Felon
in Possession of a Firearm.” See Jackson, 443 U.S. at 319. We overrule Appellant’s
first issue.
       In his second issue, Appellant asserts that his right to a speedy trial pursuant
to the Sixth Amendment of the U.S. Constitution and Article I, section 10 of the
Texas Constitution was violated. U.S. CONST. amend. VI; TEX. CONST. art. I, § 10.
The Sixth Amendment of the United States Constitution, made applicable to the
states through the Fourteenth Amendment, provides that, “[i]n all criminal
prosecutions, the accused shall enjoy the right to a speedy and public trial.” U.S.
CONST. amend. VI; see also Gonzales v. State, 435 S.W.3d 801, 808 (Tex. Crim.
App. 2014) (recognizing that the right to a speedy trial is made applicable to state
criminal prosecutions by the Due Process Clause of the Fourteenth Amendment).
Article I, section 10 of the Texas Constitution also guarantees the accused in all
criminal prosecutions the right to a speedy and public trial. Smith v. State, 436
S.W.3d 353, 363 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d) (citing
Zamorano v. State, 84 S.W.3d 643, 647 (Tex. Crim. App. 2002)).
       Courts determine a speedy trial claim on an “ad hoc basis” by analyzing and
weighing four factors: (1) the length of the delay, (2) the State’s reason for the delay,
                                           6
(3) the defendant’s assertion of his right to a speedy trial, and (4) prejudice to the
defendant because of the length of delay. Barker v. Wingo, 407 U.S. 514, 530
(1972); Gonzales, 435 S.W.3d at 808. The State has the burden to justify the length
of the delay, while the defendant has the burden to prove he asserted his right and is
prejudiced. Cantu v. State, 253 S.W.3d 273, 280 (Tex. Crim. App. 2008). The
defendant’s burden on the latter two factors “varies inversely” with the State’s
degree of culpability for the delay. Id. (quoting Robinson v. Whitley, 2 F.3d 562,
570 (5th Cir. 1993)). When conducting the balancing test, no single factor is
determinative, and the conduct of both the prosecutor and the defendant must be
weighed. Barker, 407 U.S. at 530, 533; State v. Munoz, 991 S.W.2d 818, 821 (Tex.
Crim. App. 1999).
      To trigger a speedy trial analysis, the defendant must make an initial showing
that “the interval between accusation and trial has crossed the threshold dividing
ordinary from ‘presumptively prejudicial’ delay.” Gonzales, 435 S.W.3d at 808
(quoting Doggett v. United States, 505 U.S. 647, 651–52 (1992)). If the defendant
makes a threshold showing of presumptive prejudice, the court must consider and
weigh each of the remaining Barker factors. Id. (citing Munoz, 991 S.W.2d at 821–
22). If the right to a speedy trial has been violated, the remedy is dismissal of the
charging instrument with prejudice. Cantu, 253 S.W.3d at 281. Because this is an
extreme remedy, “courts must apply the Barker balancing test with common sense
and sensitivity to ensure that charges are dismissed only when the evidence shows
that a defendant’s actual and asserted interest in a speedy trial has been infringed.”
Id. “The constitutional right is that of a speedy trial, not dismissal of the charges.”
Id.
      When reviewing the trial court’s ruling on a speedy trial claim, we apply a
bifurcated standard of review. Cantu, 253 S.W.3d at 282 (citing Zamorano, 84
S.W.3d at 648); see also Gonzales, 435 S.W.3d at 808. We presume the trial judge
                                          7
resolved any disputed fact issues in the State’s favor, and we defer to the implied
findings of fact that the record supports. Cantu, 253 S.W.3d at 282. We review
legal questions de novo to determine whether there was sufficient presumptive
prejudice to proceed to a Barker analysis. Gonzales, 435 S.W.3d at 809. We must
uphold the trial court’s ruling if it is supported by the record and is correct under the
applicable law. Shaw v. State, 117 S.W.3d 883, 889 (Tex. Crim. App. 2003).
      “The delay in speedy trial claims is measured from the time the defendant is
formally accused or arrested.” Floyd v. State, 959 S.W.2d 706, 710 (Tex. App.—
Fort Worth 1998, no pet.). Midland Police Officer Arturo Garcia testified that he
was dispatched to Salcido’s apartment on October 6, 2017. After he had interviewed
Salcido, Garcia looked for and found Appellant. After making further inquiries of
Salcido, Garcia arrested Appellant. Appellant was indicted for the charged offense
on February 21, 2018.
      Appellant sought to have his initial trial date of June 11, 2018, reset to an
earlier date, subject to the State’s calendar. In this regard, Appellant’s trial counsel
advised the trial court that Appellant “has a marshal hold, so he cannot bond out.”
Due to scheduling conflicts, the trial court advised Appellant that it doubted that it
could reset the trial to an earlier date, and in a subsequent pretrial hearing, the
defense counsel confirmed that Appellant’s case was the third case set “on a speedy
trial docket” for June 11, 2018. The trial court subsequently granted the State’s
single motion for continuance.       The State based the motion on the fact that
Officer Garcia would be on vacation and unavailable to testify at the June setting.
      Appellant’s trial commenced less than two months later on August 6, 2018.
Therefore, the interval from Appellant’s indictment to the commencement of his trial
was less than six months, and the interval from Appellant’s arrest to his trial was ten
months. Post-accusation delay that approaches one year “marks the point at which
courts deem the delay unreasonable enough to trigger the Barker enquiry.” Doggett,
                                           8
505 U.S. at 652 n.1; Balderas v. State, 517 S.W.3d 756, 768 (Tex. Crim. App. 2016);
Tasby v. State, 111 S.W.3d 178, 183 (Tex. App.—Eastland 2003, no pet.). We
conclude that, under the facts of this case, the interval between accusation and trial
in this case has not crossed the threshold of ordinary delay and is therefore not
presumptively prejudicial. See Doggett, 505 U.S. at 651–52; Gonzales, 435 S.W.3d
at 808; Tasby, 111 S.W.3d at 183 (an interval of eight and one-half months).
Consequently, Appellant has failed to make an initial showing sufficient to trigger a
speedy trial analysis, and we need not consider and weigh each of the remaining
Barker factors. Gonzales, 435 S.W.3d at 808 (citing Munoz, 991 S.W.2d at 821–
22).
       Moreover, even considering the Barker factors, Appellant cannot establish a
constitutional violation. The second Barker factor focuses on the reasons for the
delay. Barker, 407 U.S. at 530. Barker assigns different weights to different reasons
to justify the delay. Id. at 531. “A deliberate attempt to delay the trial in order to
hamper the defense should be weighted heavily against the government.” Id.
However, a more neutral reason should be weighted less heavily, but is still
considered against the State since the ultimate responsibility for a speedy trial rests
with the State. Id. “Finally, a valid reason, such as a missing witness, should serve
to justify appropriate delay.” Id. The State based its motion for continuance on the
unavailability of Officer Garcia for the trial setting. The State asserted that it would
be unable to present its prima facie case without Officer Garcia. Thus, the delay
attributable to Officer Garcia’s absence does not weigh against the State.
       Regarding the third Barker factor, the defendant bears the responsibility to
assert his right to a speedy trial. Cantu, 253 S.W.3d at 282. Whether and how a
defendant chooses to assert his right “is closely related to the other three factors
because the strength of his efforts will be shaped by them.” Id. at 282–83. A
defendant’s failure to timely seek a speedy trial does not amount to a waiver of the
                                           9
right. Shaw, 117 S.W.3d at 890 (citing Barker, 407 U.S. at 532). Here, Appellant
did not seek continuances or a dismissal of the case. Instead, he requested to proceed
to trial. Therefore, this factor weighs in favor of Appellant. See Barringer v. State,
399 S.W.3d 593, 601–02 (Tex. App.—Eastland 2013, no pet.).
      The last Barker factor to consider is prejudice to the defendant. “Because
‘pretrial delay is often both inevitable and wholly justifiable,’” this factor “examines
whether and to what extent the delay has prejudiced the defendant.” Cantu, 253
S.W.3d at 285 (quoting Doggett, 505 U.S. at 656). The prejudice must be assessed
in light of the interests that the speedy trial right is meant to protect: (1) preventing
oppressive pretrial incarceration, (2) minimizing anxiety and concern of the accused,
and (3) limiting the possibility that the defense will be impaired. Id.; see also Barker,
407 U.S. at 532. Of these three interests, the possibility that the defense will be
impaired by dimming memories and the loss of exculpatory evidence is the most
serious “because the inability of a defendant adequately to prepare his case skews
the fairness of the entire system.” Barker, 407 U.S. at 532; see also Doggett, 505
U.S. at 654; Gonzales, 435 S.W.3d at 812.
      The defendant has the burden to make some showing of prejudice, although a
showing of actual prejudice is not required. Munoz, 991 S.W.2d at 826; State v.
Smith, 76 S.W.3d 541, 551 (Tex. App.—Houston [14th Dist.] 2002, pet. ref’d).
When the defendant makes a prima facie showing of prejudice, the burden shifts to
the State to show that the defendant suffered “no serious prejudice beyond that which
ensued from the ordinary and inevitable delay.” Munoz, 991 S.W.2d at 826; Smith,
76 S.W.3d at 551.
      On appeal, Appellant does not assert any interest related to oppressive pretrial
incarceration or to his anxiety and concern. Rather, he asserts that his defense was
impaired because Salcido’s memory was diminished, and her recollection of events


                                           10
had changed over time. He also asserts that Salcido’s testimony differed from that
of Officer Garcia.
        A witness’s fading or changing memory can constitute prejudice. Barker, 407
U.S. at 532, 534. However, “Barker requires a defendant to show that ‘lapses of
memory’ are in some way ‘significant to the outcome’ of the case.” Munoz, 991
S.W.2d at 829 (quoting Barker, 407 U.S. at 534). Appellant has not suggested nor
shown that Salcido’s alleged diminished memory was significant to the outcome of
his case. Accordingly, this factor weighs against the finding of a violation of
Appellant’s right to a speedy trial.
        Balanced together, the four Barker factors weigh against a finding that
Appellant’s right to a speedy trial was violated. See Barker, 407 U.S. at 534; Shaw,
117 S.W.3d at 891. We overrule Appellant’s second issue.
                                         This Court’s Ruling
        We affirm the judgment of the trial court.




                                                           JOHN M. BAILEY
                                                           CHIEF JUSTICE


September 3, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                     11